Exhibit 10.18

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of October 6,
2008, among FRESENIUS SE, a societas europea organized under the laws of Germany
(“FSE”), APP PHARMACEUTICALS, LLC, a Delaware limited liability company (“APP”),
FRESENIUS FINANCE I S.A., a public limited liability company organized under the
laws of the Grand Duchy of Luxembourg (“Luxco”), FRESENIUS US FINANCE I, INC., a
Delaware corporation (“New Finco1”), APP PHARMACEUTICALS, INC., a Delaware
corporation (“APP Inc.”), FRESENIUS KABI PHARMACEUTICALS HOLDING, INC., a
Delaware corporation (“FKPH”), FRESENIUS PROSERVE GMBH, a limited liability
company organized under the laws of Germany (“Fresenius ProServe”), FRESENIUS
KABI AG, a stock corporation organized under the laws of Germany (“Fresenius
Kabi AG”), various Lenders party to the Credit Agreement referred to below, and
DEUTSCHE BANK AG, LONDON BRANCH, as Administrative Agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, all capitalized terms
used herein and defined in the Credit Agreement referred to below are used
herein as therein defined.

W I T N E S S E T H :

WHEREAS, FSE, Fresenius ProServe, Fresenius Kabi AG, New Finco1, Luxco, APP, APP
Inc., various Lenders and the Administrative Agent have entered into a Credit
Agreement, dated as of August 20, 2008 (as amended, modified and/or supplemented
to, but not including, the date hereof, the “Credit Agreement”);

WHEREAS, FSE and the Borrowers have requested certain amendments and consents to
the Credit Agreement, in each case as described below;

WHEREAS, subject to the terms and conditions of this Amendment, the parties
hereto wish to amend certain provisions of, and enter into certain agreements
with respect to, the Credit Agreement as herein provided;

NOW, THEREFORE, it is agreed:

 

I. Amendments and Consents to Credit Agreement.

1. The definition of “Lender” appearing in Section 1 of the Credit Agreement is
hereby amended by (i) inserting the text “and on the signature pages to the
First Amendment” immediately following the text “on the signature pages hereto”
appearing therein, and (ii) inserting the text “or any Group Revolving Loan
Joinder Agreement” immediately following the text “any Assignment and Assumption
Agreement” appearing therein.

2. The definition of “Required Intercompany Loan Security” in Section 1 of the
Credit Agreement is hereby amended by (i) inserting the text “held by Fresenius
Kabi AG” immediately following the text “all shares of each of the Kabi Security
Subsidiaries” in the first line of sub-clause (D) thereof; and (ii) inserting
the text “(or any refinancings thereof, provided that the aggregate principal
amount of such intercompany loans is not increased at the time of any such
refinancing)” immediately following the text “intercompany loans made by FFBV
which are outstanding on the Effective Date” in the third and fourth lines of
sub-clause (D) thereof.



--------------------------------------------------------------------------------

3. The definition of “Required Tranche B1 Term Lenders” appearing in Section 1
of the Credit Agreement is hereby amended by (i) inserting the text “the
Outstanding Amounts of” immediately following the text “(50%) of” in the second
line thereof; and (ii) deleting the text “if prior to the Closing Date,”
appearing therein, and inserting the text “if prior to the earlier of the
Additional Tranche B1 Term Loan Commitment Termination Date and the Additional
Tranche B1 Term Loan Borrowing Date, holding more than fifty percent (50%) of
the Aggregate Additional Tranche B1 Term Loan Committed Amount, the Aggregate
Additional Tranche B1 Euro Term Loan Committed Amount (taking the Dollar
Equivalent of any amounts denominated in Euros) and the Outstanding Amounts of
the Tranche B1 Term Loan, taken as a whole, and” in lieu thereof.

4. The definition of “Tranche B2 Term Loan Commitment Percentage” appearing in
Section 1 of the Credit Agreement is hereby amended by (i) deleting the text
“Section 2.01” appearing therein, and (ii) inserting the text “Schedule 2.01” in
lieu thereof.

5. Section 1 of the Credit Agreement is hereby further amended by (i) deleting
the definitions of “Aggregate Tranche B1 Term Loan Committed Amount”,
“Intercompany Loan Secured Creditors”, “Tranche B1 Term Lenders” and “Tranche B1
Term Loan Commitment” and (ii) inserting in lieu thereof the following:

“Aggregate Tranche B1 Term Loan Committed Amount” means, at any time, the sum of
the Aggregate Initial Tranche B1 Term Loan Committed Amount, the Aggregate
Additional Tranche B1 Term Loan Committed Amount and the Aggregate Additional
Tranche B1 Euro Term Loan Committed Amount.

“Intercompany Loan Secured Creditors” shall mean Luxco, New Finco1 and New
Finco2, in each case with respect to the extensions of credit pursuant to the
Intercompany Loan Documents and the obligations under the Finco Back-to-Back
Swap Contracts.

“Tranche B1 Term Lenders” means the Initial Tranche B1 Term Lenders, the
Additional Tranche B1 Term Lenders and the Additional Tranche B1 Euro Term
Lenders.

“Tranche B1 Term Loan Commitment” means each Initial Tranche B1 Term Loan
Commitment, each Additional Tranche B1 Term Loan Commitment and each Additional
Tranche B1 Euro Term Loan Commitment.

6. Section 1 of the Credit Agreement is hereby further amended by inserting the
following new definitions in appropriate alphabetical order:

“Additional Tranche B1 Euro Term Lenders” means, prior to the funding of the
Additional Tranche B1 Euro Term Loans on the Additional Tranche B1 Term Loan
Borrowing Date, those Lenders with Additional Tranche B1 Euro Term Loan
Commitments, and after funding of the Additional Tranche B1 Euro Term Loan,
those Lenders holding a portion of the Additional Tranche B1 Euro Term Loan,
together with their successors and permitted assigns. The initial Additional
Tranche B1 Euro Term Lenders are identified on the signature pages to the First
Amendment and are set forth on Schedule 2.01 (as amended by the First
Amendment).

 

-2-



--------------------------------------------------------------------------------

“Additional Tranche B1 Euro Term Loan” has the meaning provided in
Section 2.01(c)(III).

“Additional Tranche B1 Euro Term Loan Commitment” means, for each Additional
Tranche B1 Euro Term Lender, the commitment of such Lender to make a portion of
the Additional Tranche B1 Euro Term Loan hereunder.

“Additional Tranche B1 Term Loan Borrowing Date” means the date of the initial
Borrowing of Additional Tranche B1 Term Loans and Additional Tranche B1 Euro
Term Loans.

“Additional Tranche B1 Term Loan Commitment Termination Date” means October 31,
2008.

“Additional Tranche B1 Term Lenders” means, prior to the funding of the
Additional Tranche B1 Term Loan on the Additional Tranche B1 Term Loan Borrowing
Date, those Lenders with Additional Tranche B1 Term Loan Commitments, and after
funding of the Additional Tranche B1 Term Loan, those Lenders holding a portion
of the Additional Tranche B1 Term Loan, together with their successors and
permitted assigns. The initial Additional Tranche B1 Term Lenders are identified
on the signature pages to the First Amendment and are set forth on Schedule 2.01
(as amended by the First Amendment).

“Additional Tranche B1 Term Loan” has the meaning provided in
Section 2.01(c)(II).

“Additional Tranche B1 Term Loan Commitment” means, for each Additional
Tranche B1 Term Lender, the commitment of such Lender to make a portion of the
Additional Tranche B1 Term Loan hereunder.

“Aggregate Additional Tranche B1 Euro Term Loan Committed Amount” means, at any
time, the sum of the Additional Tranche B1 Euro Term Loan Commitments of all the
Additional Tranche B1 Euro Term Lenders at such time, with such amount being the
amount set forth in Schedule 2.01 on the date of this Amendment, and as same may
be reduced from time to time in accordance with the terms of this Credit
Agreement.

“Aggregate Additional Tranche B1 Term Loan Committed Amount” means, at any time,
the sum of the Additional Tranche B1 Term Loan Commitments of all the Additional
Tranche B1 Term Lenders at such time, with such amount being the amount set
forth in Schedule 2.01 on the date of this Amendment, and as same may be reduced
from time to time in accordance with the terms of this Credit Agreement.

“Aggregate Initial Tranche B1 Term Loan Committed Amount” means, at any time,
the sum of the Initial Tranche B1 Term Loan Commitments of all the Initial
Tranche B1 Term Lenders at such time, with such amount being the amount set
forth in Schedule 2.01 on the First Amendment Effective Date and as same may be
reduced from time to time in accordance with the terms of this Credit Agreement.

“Dollar Denominated Tranche B1 Term Loan” means all Tranche B1 Term Loans other
than the Additional Tranche B1 Euro Term Loan.

 

-3-



--------------------------------------------------------------------------------

“First Amendment” shall mean the First Amendment to the Credit Agreement, dated
as of October 6, 2008, among FSE, the Borrowers, the Guarantors, various Lenders
and the Administrative Agent.

“First Amendment Effective Date” shall have the meaning provided in Section 3 of
Article III to the First Amendment.

“Initial Tranche B1 Term Lenders” means, prior to the funding of the initial
Tranche B1 Term Loan on the Closing Date, those Lenders with Initial Tranche B1
Term Loan Commitments, and after funding of the Initial Tranche B1 Term Loan,
those Lenders holding a portion of the Initial Tranche B1 Term Loan, together
with their successors and permitted assigns. The Initial Tranche B1 Term Lenders
are identified on the signature pages to the Credit Agreement and are set forth
on Schedule 2.01.

“Initial Tranche B1 Term Loan” has the meaning provided in Section 2.01(c)(I).

“Initial Tranche B1 Term Loan Commitment” means, for each Initial Tranche B1
Term Lender, the commitment of such Lender to make a portion of the Initial
Tranche B1 Term Loan hereunder.

“Subordinated Finco Intercompany Loans” means any intercompany loan made to New
Finco1, New Finco2 and/or Luxco by other members of the Consolidated Group:
(i) which is subordinated, in the case of New Finco1 and/or Luxco, to the
Obligations on terms reasonably satisfactory to the Administrative Agent and
pursuant to which no payments shall be permitted to be made by New Finco1 and/or
Luxco in respect of such intercompany loan if (x) a Default or Event of Default
would result therefrom or (y) a mandatory prepayment would be required to be
made pursuant to Section 2.06(b)(vi) after giving effect thereto; (ii) in the
case of any such intercompany loans made to New Finco1 or Luxco, the proceeds of
which are used to repay Indebtedness outstanding under this Credit Agreement;
and (iii) in respect of which FSE shall have, if requested by the Administrative
Agent, delivered to the Administrative Agent a legal opinion of counsel to FSE
in the relevant jurisdiction or jurisdictions as to the enforceability of the
subordination arrangements referred to in the preceding clause (i), which shall
be in form and substance reasonably satisfactory to the Administrative Agent.

7. Section 1.07(a) of the Credit Agreement is hereby amended by inserting the
text “(other than Additional Tranche B1 Euro Term Loans)” immediately following
the text “Foreign Currencies” appearing in such Section.

8. Section 2.01(c) of the Credit Agreement is hereby amended by deleting the
existing text thereof in its entirety and inserting in lieu thereof the
following new clause (c):

“(c) Tranche B1 Term Loan Commitment. (I) On the Closing Date, each of the
Initial Tranche B1 Term Lenders severally agrees to make its portion of a term
loan (in the amount of its respective Initial Tranche B1 Term Loan Commitment)
in a single advance in Dollars, in an aggregate principal amount equal to the
Aggregate Initial Tranche B1 Term Loan Committed Amount on such date (the
“Initial Tranche B1 Term Loan”), to New Finco1 as Borrower therefor. The Initial
Tranche B1 Term Loan shall be comprised solely of Eurocurrency Rate Loans.
Amounts repaid on the Initial Tranche B1 Term Loan may not be reborrowed.

 

-4-



--------------------------------------------------------------------------------

(II) (A) On the Additional Tranche B1 Term Loan Borrowing Date (but on or before
the Additional Tranche B1 Term Loan Commitment Termination Date), each of the
Additional Tranche B1 Term Lenders severally agrees to make its portion of a
term loan (in the amount of its respective Additional Tranche B1 Term Loan
Commitment) in a single advance in Dollars, in an aggregate principal amount
equal to the Aggregate Additional Tranche B1 Term Loan Committed Amount on such
date (the “Additional Tranche B1 Term Loan”) to New Finco1 as Borrower therefor.
The Additional Tranche B1 Term Loan shall be comprised solely of Eurocurrency
Rate Loans. Amounts repaid on the Additional Tranche B1 Term Loan may not be
reborrowed.

(B) In connection with the incurrence of Additional Tranche B1 Term Loans
pursuant to this Section 2.01(c)(II), the Tranche B1 Term Lenders and New Finco1
hereby agree that, notwithstanding anything to the contrary contained in this
Agreement, New Finco1 and the Administrative Agent may take all such actions as
may be necessary to ensure that all Tranche B1 Term Lenders with outstanding
Tranche B1 Term Loans denominated in Dollars continue to participate in each
Borrowing of outstanding Tranche B1 Term Loans denominated in Dollars (after
giving effect to the incurrence of Additional Tranche B1 Term Loans pursuant to
this Section 2.01(c)(II)) on a pro rata basis, including by adding the
Additional Tranche B1 Term Loans to be so incurred to the then outstanding
Borrowings of Tranche B1 Term Loans denominated in Dollars on a pro rata basis
even though as a result thereof such new Additional Tranche B1 Term Loans may
effectively have a shorter Interest Period than the then outstanding Borrowings
of Tranche B1 Term Loans denominated in Dollars and it is hereby agreed that
(x) to the extent any then outstanding Borrowings of Tranche B1 Term Loans
denominated in Dollars are affected as a result thereof, any costs of the type
described in Section 3.05 incurred by such Tranche B1 Term Lenders in connection
therewith shall be for the account of New Finco1 or (y) to the extent the
Additional Tranche B1 Term Loans to be so incurred are added to the then
outstanding Borrowings of Tranche B1 Term Loans denominated in Dollars, the
Tranche B1 Term Lenders that have made such Additional Tranche B1 Term Loans
shall be entitled to receive an effective interest rate on such Additional
Tranche B1 Term Loans equal to the Eurocurrency Rate as in effect two Business
Days prior to the incurrence of such Additional Tranche B1 Term Loans plus the
then Applicable Margin for Tranche B1 Term Loans until the end of the respective
Interest Period or Interest Periods with respect thereto, it being agreed that
the Administrative Agent shall, in consultation with New Finco1, manage the
allocation of the revised Tranche B1 Term Loan Commitment Percentages to the
existing Eurocurrency Rate Loans in such a manner (to the extent practiable) as
to minimize the amounts so payable by New Finco1.

(III) On the Additional Tranche B1 Term Loan Borrowing Date (but on or before
the Additional Tranche B1 Term Loan Commitment Termination Date), each of the
Additional Tranche B1 Euro Term Lenders severally agrees to make its portion of
a term loan (in the amount of its respective Additional Tranche B1 Euro Term
Loan Commitment) in a single advance in Euros, in an aggregate principal amount
equal to the Aggregate Additional Tranche B1 Euro Term Loan Committed Amount on
such date (the “Additional Tranche B1 Euro Term Loan” and, together with the
Initial Tranche B1 Term Loan and the Additional Tranche B1 Term Loan, the
“Tranche B1 Term Loan”) to New Finco1 as Borrower therefor. The Additional
Tranche B1 Euro Term Loan shall be denominated in Euros and be comprised solely
of Eurocurrency Rate Loans. Amounts repaid on the Additional Tranche B1 Euro
Term Loan may not be reborrowed.”.

 

-5-



--------------------------------------------------------------------------------

9. Section 2.02(a) of the Credit Agreement is hereby amended by (i) deleting the
text “principal amount and Tranche of Loans” appearing in clause (C) thereof and
(ii) inserting the text “principal amount, Tranche and currency of Loans” in
lieu thereof.

10. Section 2.02(e) of the Credit Agreement is hereby amended by (i) deleting
the text “six Interest Periods” occurring in clause (iii) in the second sentence
of such Section, and (ii) inserting the text “twelve Interest Periods” in lieu
thereof.

11. Section 2.04 of the Credit Agreement is hereby amended by the insertion of
the following new sub-clause (h) thereto:

“(h) (x) Mandatory prepayments of Tranche B Term Loans made pursuant to
Section 2.06(b)(ii) and required as a result of any Debt Transaction where the
respective Indebtedness issued or incurred has (or can be reasonably expected,
over the remaining life of the Tranche B Term Loans determined without regard to
any prepayments thereof, to have) interest rates applicable thereto which are
lower than those which would have applied to the Tranche B Term Loans being
repaid, (y) any assignment or prepayment of Tranche B Term Loans made in
connection with the replacement of any Lender pursuant to Section 11.16 as a
result of such Lender’s refusal to consent to an amendment that includes a
reduction in interest payable on Tranche B Term Loans or (z) any repayment of
Tranche B Term Loans made in connection with an amendment that includes a
reduction in interest payable on Tranche B Term Loans that was not consented to
by such Lender, in each case will be subject to payment to the Administrative
Agent, for the ratable account of each Lender whose Loans are being assigned or
prepaid, as the case may be, (based on the relative principal amounts being
assigned or repaid, taking the Dollar Equivalent of any amounts in Euros), of a
fee (payable in Dollars) in an amount equal to (A) in the case of any such
prepayment or assignment made on or before the first anniversary of the Closing
Date, 2.0%, or (B) in the case of any such prepayment or assignment made after
the first anniversary of the Closing Date but on or before the second
anniversary of the Closing Date, 1.0%, of the aggregate principal amount (taking
the Dollar Equivalent of any amounts denominated in Euros) so assigned or
prepaid (as the case may be). Such fees shall be due and payable upon the date
of any such assignment or prepayment.”

12. Section 2.05(b) of the Credit Agreement is hereby amended by (i) inserting,
immediately after the phrase “original principal amounts of the Tranche B1 Term
Loan” the phrase “(as increased by the original principal amounts of the
Additional Tranche B1 Term Loan and Additional Tranche B Euro Term Loan)”; and
(ii) adding the following new proviso immediately after the phrase “pursuant to
Section 2.06” appearing therein:

“; provided that, with respect to the Tranche B1 Term Loan, the relevant
percentage specified below (in each case based on, and paid, in the respective
currency in which such Loans are denominated, and without using Dollar
Equivalents in such calculations) shall be payable (x) with respect to the
Dollar Denominated Tranche B1 Term Loan (based on the original principal amount
of the Initial Tranche B1 Term Loan plus the original principal amount of the
Additional Tranche B1 Term Loan) and (y) with respect to the Additional Tranche
B1 Euro Term Loan (based on the original principal amount of the Additional
Tranche B1 Euro Term Loan)”

 

-6-



--------------------------------------------------------------------------------

13. Section 2.06(b) of the Credit Agreement is hereby amended by the insertion
of the following new sub-clause (xiv) thereto:

“(xiv) Tranche B prepayments. Mandatory prepayments of Tranche B Term Loans
required to be made pursuant to this clause 2.06(b) on or prior to the second
anniversary of the Closing Date shall be subject to the payment of the fee
described in Section 2.04(h).”

14. Section 2.06(b)(vi) of the Credit Agreement is hereby amended by the
insertion of the text “(taking the Dollar Equivalent of any amounts denominated
in Foreign Currencies)” immediately following the text “outstanding principal
amount of the New Finco1 Intercompany Term Loans” appearing therein.

15. (a) Section 2.06(c)(i) of the Credit Agreement is hereby amended by the
insertion of the text “; and provided further that, subject to subsection
(c)(iii) below, all voluntary prepayments of the Tranche B1 Term Loan shall be
allocated pro rata (based on the Outstanding Amounts at such time) amongst the
Dollar Denominated Tranche B1 Term Loan and the Additional Tranche B1 Euro Term
Loan of the relevant Lenders” immediately following the text “to the respective
Swing Line Lender” appearing therein;

(b) Section 2.06(c)(ii) of the Credit Agreement is hereby amended by the
insertion of the following sentence “Notwithstanding anything to the contrary
contained in this subsection (ii), but subject to subsection (c)(iii) below, all
mandatory prepayments of the Tranche B1 Term Loan to be applied pursuant to this
subsection (ii) shall be allocated pro rata (based on the Outstanding Amounts at
such time) amongst the Dollar Denominated Tranche B1 Term Loan and the
Additional Tranche B1 Euro Term Loan of the relevant Lenders.” immediately
before the final sentence thereof; and

(c) Section 2.06(c)(iii) of the Credit Agreement is hereby amended by the
insertion of the following sentence “Repayments of the Tranche B1 Term Loan to
be made by the Administrative Agent pursuant to clauses (i) and (ii) of this
subsection (iii) shall be allocated pro rata (based on the Outstanding Amounts
at such time) amongst the Dollar Denominated Tranche B1 Term Loan and the
Additional Tranche B1 Euro Term Loan of the relevant Lenders.” immediately
before the final sentence thereof.

16. Section 2.07(b) of the Credit Agreement is hereby amended by inserting the
following new clause (C) thereto:

“(C) The Additional Tranche B1 Term Loan Commitments and the Additional Tranche
B1 Euro Term Loan Commitments shall terminate on the Additional Tranche B1 Term
Loan Commitment Termination Date.”

17. Section 3.03 of the Credit Agreement is hereby amended (x) by the deletion
of the words “make or maintain” appearing in the second sentence thereof and
their replacement with the words “make or continue” in lieu thereof; (y) by
inserting the text “or, in relation to any Loans required to be continued as
Eurocurrency Rate Loans in the Applicable Currency or Applicable Currencies
(and, if required by the Required Lenders), the rate for such Loans shall be the
rate notified to the Administrative Agent by the relevant Lender reflecting the
cost to such Lender of funding such Loan (from whatever source it may reasonably
select and after using reasonable efforts to fund or book its Loans hereunder
from a different lending office) plus the Applicable Margin plus the Mandatory
Cost Rate,” after the words “shall be suspended” appearing in the second
sentence thereof, and (z) by inserting the text “(i) if the Administrative Agent
or FSE so require, the Administrative Agent and FSE shall enter into
negotiations (for a period of not more than

 

-7-



--------------------------------------------------------------------------------

thirty days) with a view to agreeing a substitute basis for determining the rate
of interest for such Loans and any alternative basis agreed pursuant thereto
shall, with the prior consent of all the Lenders and FSE, be binding on all
parties to this Credit Agreement, (ii)” immediately after the words “Upon
receipt of such notice,” appearing therein.

18. Section 7.11(a) of the Credit Agreement is hereby amended by inserting the
text “Initial” immediately preceding the text “Tranche B1 Term Loan” appearing
therein.

19. Section 7.11 of the Credit Agreement is hereby further amended by deleting
the existing clause (e) thereof and inserting the following new clauses (e) and
(f):

“(e) Subject to the last sentence of this clause (e), the proceeds of the
Additional Tranche B1 Term Loans and the Additional Tranche B1 Euro Term Loans
shall be used by New Finco1 to make additional New Finco1 Intercompany Term
Loans to APP Inc., the proceeds of which shall be used to repay outstanding
intercompany loans to FKPH. The proceeds of such repayments received by FKPH
shall be used to repay in part outstanding intercompany loans to New Finco2
under the New Finco2 Intercompany Bridge Loan Agreement. The proceeds of such
repayments shall be used by New Finco2 to prepay amounts owing under the Bridge
Credit Agreement. Any surplus proceeds of the Additional Tranche B1 Term Loans
and Additional Tranche B1 Euro Term Loans in excess of the amount required to
make the prepayment under the Bridge Credit Agreement in accordance with
Section 7.22 shall be used by New Finco1 for its own expenses or to make further
loans and advances to members of the Consolidated Group, to be used by them for
their working capital and general corporate purposes.

(f) Each Borrower shall apply all amounts borrowed under this Credit Agreement
in or towards satisfaction of the purposes referred to in clauses (a) to
(e) above and no Lender shall be obligated to concern itself with such
application. FSE shall ensure that all amounts borrowed in respect of Additional
Tranche B1 Term Loans and Additional Tranche B1 Euro Term Loans (and all direct
and indirect proceeds therefrom) shall be applied as set forth in clause
(e) above. No proceeds of any Credit Extension will be used for purposes which
result in a contravention of Law or any Credit Document.”.

20. Section 7.16 of the Credit Agreement is hereby amended by inserting the text
“Notwithstanding the foregoing, the provisions of this Section 7.16 shall cease
to apply in respect of New Finco2 at any time after FSE has delivered to the
Administrative Agent evidence that all Indebtedness of New Finco2 under the
Bridge Credit Agreement has been repaid and discharged in full.” immediately
following the last sentence thereof.

21. Article VII of the Credit Agreement is hereby amended by inserting the
following new Section 7.22 thereto:

“Section 7.22 Additional Tranche B Prepayments. On the Additional Tranche B1
Term Loan Borrowing Date and concurrently with the Borrowing of the Additional
Tranche B1 Term Loans and the Additional Tranche B1 Euro Term Loans to occur on
such date, FSE shall ensure that New Finco2 shall prepay the loans then
outstanding under the Bridge Credit Agreement in a principal amount equal to
$500,000,000.”

 

-8-



--------------------------------------------------------------------------------

22. Sub-clause (A) of Section 8.01 of the Credit Agreement is hereby amended by
(i) the deletion of the words “subordinating its obligations” in sub-clause
(2) thereof and the insertion of the words “subordinating its respective claims”
in lieu thereof; and (ii) by the deletion of the word “or” immediately preceding
sub-clause (4) thereof and the insertion of the text “or (5) intercompany loans
made by FFBV which are outstanding on the Effective Date (or any refinancings
thereof, provided that the aggregate principal amount of such intercompany loans
is not increased at the time of any such refinancing);” immediately following
the last sentence thereof.

23. Section 8.13 of the Credit Agreement is hereby amended by:

(i) inserting the text “other than in respect of any Subordinated Finco
Intercompany Loans” immediately following the text “other contractual
liabilities” in sub-clause (v) thereof;

(ii) inserting the text “Notwithstanding the foregoing, the provisions of this
Section 8.13 shall cease to apply in respect of New Finco2 at any time after FSE
has delivered to the Administrative Agent evidence that all Indebtedness of New
Finco2 under the Bridge Credit Agreement has been repaid and discharged in
full.” immediately following the last sentence thereof; and

(iii) deleting the text “(including the Intercompany Notes)” in the fifth line
thereof and replacing it with the text “(including the Intercompany Loans)”.

24. Schedule 2.01 of the Credit Agreement is hereby amended by deleting the same
in its entirety and inserting in lieu thereof a new Schedule 2.01 in the form of
Schedule 2.01 attached hereto.

 

II. Acknowledgments.

1. For avoidance of doubt, each Credit Party hereby acknowledges and confirms
its due authorization, execution and delivery of all Credit Documents (each
Credit Document as amended, restated, modified and/or supplemented through and
including the date hereof) to which it is a party, including all instruments,
financing statements, agreements, certificates and documents executed and
delivered in connection therewith, and hereby ratifies all actions heretofore
taken in connection therewith.

2. Each Credit Party and each Intercompany Loan Credit Party, by its execution,
acknowledgment and delivery of a copy of this Amendment, hereby consents to the
new extensions of credit pursuant to the Credit Agreement, as amended by this
Amendment) and hereby agrees that such new extensions of credit shall be fully
entitled to all benefits of, and shall be fully guaranteed and secured pursuant
to and in accordance with the terms of, each of the Credit Documents and
Intercompany Loan Guarantee and Security Documents, as applicable.

3. Each Additional Tranche B1 Term Lender and Additional Tranche B1 Euro Term
Lender party to this Amendment, to the extent not already a party to the Credit
Agreement as a Lender thereunder, (i) confirms that it is an Eligible Assignee,
(ii) confirms that it has received a copy of the Credit Agreement, this
Amendment and the other Credit Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment and to become a Lender under the Credit Agreement (as
amended by this Amendment), (iii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and

 

-9-



--------------------------------------------------------------------------------

based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement (as amended by this Amendment) and the other Credit
Documents, (iv) appoints and authorizes the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement (as amended by this Amendment) and the other
Credit Documents as are delegated to the Administrative Agent and the Collateral
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto, (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement (as amended by this Amendment) and the other Credit Documents
are required to be performed by it as a Lender, and (v) in the case of each
Additional Tranche B1 Term Lender and Additional Tranche B1 Euro Term Lender
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Internal Revenue Code, shall deliver to the Administrative Agent, on or
prior to the First Amendment Effective Date, the forms and/or Section 11.15(a)
Certificate, if any, required to be delivered by such Additional Tranche B1 Term
Lender or Additional Tranche B1 Euro Term Lender to the Administrative Agent
pursuant to Section 11.15(a) of the Credit Agreement, and each Additional
Tranche B1 Term Lender and Additional Tranche B1 Euro Term Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Internal
Revenue Code agrees, upon the request of the Administrative Agent, to deliver to
the Administrative Agent the forms required to be delivered by Section 11.15(b)
of the Credit Agreement.

 

III. Miscellaneous.

1. This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with FSE, the Borrowers and the Administrative Agent.

2. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.

3. This Amendment shall become effective on the date (the “First Amendment
Effective Date”) when (i) the Credit Parties, the Intercompany Loan Credit
Parties, the Required Lenders, the Required Tranche B1 Lenders (immediately
before giving effect to this First Amendment), the Additional Tranche B1 Term
Lenders and the Additional Tranche B1 Euro Term Lenders shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered (including by way of facsimile or other electronic transmission) the
same to the Administrative Agent, (ii) the Administrative Agent shall have
received one or more opinions of counsel to the Credit Parties, each in form and
substance reasonably satisfactory to the Administrative Agent, with respect to
the transactions contemplated by this Amendment, (iii) the Administrative Agent
shall have received from each Credit Party certified copies of resolutions of
their respective Boards of Directors (or the equivalent governing body) or
statements of unanimous written consent in lieu thereof of each such Credit
Party with respect to the matters set forth in this Amendment and the
transactions contemplated herein, and such resolutions or statements, as the
case may be, shall be in form and substance reasonably satisfactory to the
Administrative Agent, and (iv) FSE and each of the Borrowers shall have paid to
the Administrative Agent and the Lenders all

 

-10-



--------------------------------------------------------------------------------

fees, costs and expenses (including, without limitation, legal fees and
expenses) payable to each of the Administrative Agent and the Lenders pursuant
to the terms of the Credit Agreement to the extent then due, (v) the
Administrative Agent having received, in form and substance reasonably
satisfactory to it, final form documentation evidencing the increase to the New
Finco1 Intercompany Term Loans to occur contemporaneously with the Borrowing of
Additional Tranche B1 Term Loans (which increase to the New Finco1 Intercompany
Term Loans shall be in the same principal amount as the Borrowing of Additional
Tranche B1 Term Loans), and FSE agrees to deliver a duly executed counterpart
copy thereof to the Administrative Agent on the Additional Tranche B1 Term Loan
Borrowing Date, (vi) each of the Credit Parties and Intercompany Loan Credit
Parties shall have entered into, and delivered to the Administrative Agent, such
amendments, acknowledgments, confirmations and/or supplements to the Collateral
Documents and to the Intercompany Loan Guarantee and Security Documents as the
Administrative Agent may reasonably request in connection with this Amendment,
and (vii) the Administrative Agent having received an effective amendment or
waiver to the Bridge Credit Agreement in form and substance reasonably
satisfactory to it, duly executed by the parties thereto, which shall permit the
increase in Indebtedness under the Credit Agreement to occur pursuant to this
Amendment.

4. In order to induce the Lenders to enter into this Amendment, FSE and the
Borrowers hereby represent and warrant that (i) no Default or Event of Default
exists as of the First Amendment Effective Date, both before and after giving
effect to this Amendment, and (ii) on the First Amendment Effective Date, both
before and after giving effect to this Amendment, all representations and
warranties contained in the Credit Agreement and in the Credit Documents are
true and correct in all material respects (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be true and correct in all material respects only as of such specified
date).

5. From and after the First Amendment Effective Date, all references in the
Credit Agreement, the Credit Documents and the Intercompany Loan Documents to
the Credit Agreement shall be deemed to be references to the Credit Agreement as
amended hereby.

*    *    *

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

FRESENIUS SE By:  

/s/ Jürgen Götz

Name:   Dr. Jürgen Götz Title:   Member of the Management Board By:  

/s/ Jürgen Lauterbach

Name:   Jürgen Lauterbach Title:   Authorised Signatory FRESENIUS KABI AG By:  

/s/ Rainer Baule

Name:   Rainer Baule Title:   Chairman of the Management Board By:  

/s/ Gerrit Steen

Name:   Gerrit Steen Title:   Member of the Management Board FRESENIUS PROSERVE
GMBH By:  

/s/ Francesco De Meo

Name:   Francesco De Meo Title:   Managing Director By:  

/s/ Stephanie Kratzer

Name:   Stephanie Kratzer Title:   Authorised Signatory

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

FRESENIUS FINANCE I S.A. By:  

/s/ Christophe Gammal

Name:   Christophe Gammal Title:   Directeur By:  

 

Name:   Title:  

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

FRESENIUS US FINANCE I, INC. By:  

/s/ Thomas H. Silberg

Name:   Thomas H. Silberg Title:   President APP PHARMACEUTICALS, INC. By:  

/s/ Thomas H. Silberg

Name:   Thomas H. Silberg Title:   President and CEO APP PHARMACEUTICALS, LLC
By:  

/s/ Thomas H. Silberg

Name:   Thomas H. Silberg Title:   President and CEO

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

The undersigned, being an Intercompany Loan Guarantor under, and as defined in,
the Credit Agreement referenced in the foregoing First Amendment, hereby
consents to the entering into of the First Amendment and agrees to the
provisions thereof.

 

FRESENIUS KABI PHARMACEUTICALS HOLDING, INC.

By:  

/s/ Richard E. Maroun

Name:   Richard E. Maroun Title:   Secretary

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, LONDON BRANCH, Individually and as Administrative Agent

By:  

/s/ V. Mayell

Name:   V. Mayell Title:   AVP By:  

/s/ Illegible

Name:   Illegible Title:   AVP.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST
AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, TO THE CREDIT
AGREEMENT, DATED AS OF AUGUST 20, 2008,
AMONG FRESENIUS SE, THE BORROWERS
AND OTHER, GUARANTORS PARTY
THERETO, VARIOUS LENDERS PARTY
THERETO AND DEUTSCHE BANK AG,
LONDON BRANCH, AS ADMINISTRATIVE
AGENT NAME OF INSTITUTION JPMorgan Chase Bank, NA By:  

/s/ M V Holland

Name:   M V Holland Title:   Executive Director By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT, DATED AS OF AUGUST 20, 2008, AMONG FRESENIUS SE, THE
BORROWERS AND OTHER GUARANTORS PARTY THERETO, VARIOUS LENDERS PARTY THERETO AND
DEUTSCHE BANK AG, LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION
Credit Suisse, London Branch By:  

/s/ N. Srinivasan

Name:   N. Srinivasan Title:   Director By:  

/s/ Illegible

Name:   Illegible Title:   MD



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT, DATED AS OF AUGUST 20, 2008, AMONG FRESENIUS SE, THE
BORROWERS AND OTHER GUARANTORS PARTY THERETO, VARIOUS LENDERS PARTY THERETO AND
DEUTSCHE BANK AG, LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION
Deutsche Bank AG, London Branch By:  

/s/ Illegible

Name:   Illegible Title:   Director By:  

/s/ Karl-Heinz Herweck

Name:   Karl-Heinz Herweck Title:   Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT, DATED AS OF AUGUST 20, 2008, AMONG FRESENIUS SE, THE
BORROWERS AND OTHER GUARANTORS PARTY THERETO, VARIOUS LENDERS PARTY THERETO AND
DEUTSCHE BANK AG, LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION
WestLB AG By:  

/s/ Volker Lotzner

 

/s/ Heike Kampmann

Name:   Volker Lotzner   Heike Kampmann Title:   A-signature   A-signature



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT, DATED AS OF AUGUST 20, 2008, AMONG FRESENIUS SE, THE
BORROWERS AND OTHER GUARANTORS PARTY THERETO, VARIOUS LENDERS PARTY THERETO AND
DEUTSCHE BANK AG, LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION
Bayerische Hypo Und Veriensbank, AG NY Branch By:  

/s/ Hetal Selarka, CFA

Name:   Hetal Selarka, CFA Title:   Director By:  

/s/ Michael E. Terry

Name:   Michael E. Terry Title:   Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT, DATED AS OF AUGUST 20, 2008, AMONG FRESENIUS SE, THE
BORROWERS AND OTHER GUARANTORS PARTY THERETO, VARIOUS LENDERS PARTY THERETO AND
DEUTSCHE BANK AG, LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION
Société Générale By:  

/s/ Illegible

Name:   Illegible Title:   Director By:  

/s/ Illegible

Name:   Illegible Title:   Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT, DATED AS OF AUGUST 20, 2008, AMONG FRESENIUS SE, THE
BORROWERS AND OTHER GUARANTORS PARTY THERETO, VARIOUS LENDERS PARTY THERETO AND
DEUTSCHE BANK AG, LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION
SUMITOMO MITSUI BANKING CORPORATION By:  

/s/ Harald Wimmer

  

/s/ Alexander Kowald

  Dr. Harald Wimmer    Alexander Kowald   Assistant General Manager   
Assistant Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT, DATED AS OF AUGUST 20, 2008, AMONG FRESENIUS SE, THE
BORROWERS AND OTHER GUARANTORS PARTY THERETO, VARIOUS LENDERS PARTY THERETO AND
DEUTSCHE BANK AG, LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

September 24, 2008

NAME OF INSTITUTION

 

Raiffeisen Zentralbank Österreich

Aktiengesellschaft

A-1030 Wien, Am Stadtpark 9

By:  

/s/ Roswitha Zimmermann

Name:   Roswitha Zimmermann Title:   Vice President By:  

/s/ Illegible

Name:   Illegible Title:   Senior Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT, DATED AS OF AUGUST 20, 2008, AMONG FRESENIUS SE, THE
BORROWERS AND OTHER GUARANTORS PARTY THERETO, VARIOUS LENDERS PARTY THERETO AND
DEUTSCHE BANK AG, LONDON BRANCH, AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION

 

The Bank of Nova Scotia

By:  

/s/ James Forward

Name:   James Forward Title:   Managing Director By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT

AGREEMENT, DATED AS OF AUGUST 20, 2008, AMONG FRESENIUS SE, THE BORROWERS AND
OTHER GUARANTORS PARTY THERETO, VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG, LONDON BRANCH, AS ADMINISTRATIVE AGENT

LANDESBANK BADEN-WUERTTEMBERG NEW YORK OR/AND CAYMAN ISLANDS BRANCH By:  

/s/ Simone Ehmann

Name:   Simone Ehmann Title:   Vice President By:  

/s/ Rainer Bucher

Name:   Rainer Bucher Title:   Senior Credit Analyst



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT, DATED AS OF AUGUST 20, 2008, AMONG FRESENIUS SE, THE
BORROWERS AND OTHER GUARANTORS PARTY THERETO, VARIOUS LENDERS PARTY THERETO AND
DEUTSCHE BANK AG, LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION

Landesbank Hessen-Thüringen

Girozentrale

MAIN TOWER

Neue Mainzer Str. 52-58

60311 Frankfurt am Main

By:  

/s/ Ralf Schinkothe

Name:   Ralf Schinkothe Title:   Vice President By:  

/s/ Claus Hemsteg

Name:   Claus Hemsteg Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT, DATED AS OF AUGUST 20, 2008, AMONG FRESENIUS SE, THE
BORROWERS AND OTHER GUARANTORS PARTY THERETO, VARIOUS LENDERS PARTY THERETO AND
DEUTSCHE BANK AG, LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION

DZ BANK AG

Deutsche Zentral-Genossenschaftsbank

Platz der Republik

60265 Frankfurt am Main

By:  

/s/ Eric Stöver

Name:   Eric Stöver Title:   Vice President By:  

/s/ Illegible

Name:   Illegible Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT, DATED AS OF AUGUST 20, 2008, AMONG FRESENIUS SE, THE
BORROWERS AND OTHER GUARANTORS PARTY THERETO, VARIOUS LENDERS PARTY THERETO AND
DEUTSCHE BANK AG, LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION
Dresdner Bank AG, Niederlassung Luxemburg By:  

/s/ A. Stockemer

Name:   A. Stockemer Title:   Vice President By:  

/s/ Bianca Bahn

Name:   Bianca Bahn Title:   Analyst



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT, DATED AS OF AUGUST 20, 2008, AMONG FRESENIUS SE, THE
BORROWERS AND OTHER GUARANTORS PARTY THERETO, VARIOUS LENDERS PARTY THERETO AND
DEUTSCHE BANK AG, LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION

Commerz Bank

Aktiengesellschaft

By:  

/s/ Richebächer

Name:   Richebächer Title:   Authorised Signature By:  

/s/ Scherff

Name:   Scherff Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT

AGREEMENT, DATED AS OF AUGUST 20, 2008, AMONG FRESENIUS SE, THE BORROWERS AND
OTHER GUARANTORS PARTY THERETO, VARIOUS LENDERS PARTY THERETO AND DEUTSCHE BANK
AG, LONDON BRANCH, AS ADMINISTRATIVE AGENT

CALYON Deutschland By:  

/s/ Birgit Nabben

Name:   Birgit Nabben Title:   Director By:  

/s/ Peter Hoffmann

Name:   Peter Hoffmann Title:   Executive Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT, DATED AS OF AUGUST 20, 2008, AMONG FRESENIUS SE, THE
BORROWERS AND OTHER GUARANTORS PARTY THERETO, VARIOUS LENDERS PARTY THERETO AND
DEUTSCHE BANK AG, LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION
BNP Paribas S.A. Niederlassung Frankfurt am Main By:  

/s/ Marc Voelcker

Name:   Marc Voelcker Title:   Senior Banker By:  

/s/ Olivier Cébélieu

Name:   Olivier Cébélieu Title:   Head of Acquisition Finance Germany / Austria



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT, DATED AS OF AUGUST 20, 2008, AMONG FRESENIUS SE, THE
BORROWERS AND OTHER GUARANTORS PARTY THERETO, VARIOUS LENDERS PARTY THERETO AND
DEUTSCHE BANK AG, LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION
Bayern LB Bayerische Landesbank By:  

/s/ Illegible

Name:   Illegible Title:   SVP By:  

/s/ Schatz

Name:   Schatz Title:   First Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT, DATED AS OF AUGUST 20, 2008, AMONG FRESENIUS SE, THE
BORROWERS AND OTHER GUARANTORS PARTY THERETO, VARIOUS LENDERS PARTY THERETO AND
DEUTSCHE BANK AG, LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION
Barclays Bank PLC By:  

/s/ Mark Pope

Name:   Mark Pope Title:   Manager By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT, DATED AS OF AUGUST 20, 2008, AMONG FRESENIUS SE, THE
BORROWERS AND OTHER GUARANTORS PARTY THERETO, VARIOUS LENDERS PARTY THERETO AND
DEUTSCHE BANK AG, LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION
Bank of America By:  

/s/ Alexandra Flint

Name:   Alexander Flint Title:   Vice President By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

LOGO [g54952ex10_18pg036.jpg]

 

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT, DATED AS OF AUGUST 20, 2008, AMONG FRESENIUS SE, THE
BORROWERS AND OTHER GUARANTORS PARTY THERETO, VARIOUS LENDERS PARTY THERETO AND
DEUTSCHE BANK AG, LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION

The Royal Bank of Scotland plc

Niederlassung Frankfurt

Junghofstrasse 22 D-60311 Frankfurt a.M.

By:  

/s/ Sven Scheid

Name:   Sven Scheid Title:  

Director

Global Banking & Markets Corporates

By:  

/s/ Frank Borisch

Name:   Frank Borisch Title:  

Senior Director

Global Banking & Markets Corporates



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

LENDER

  TARGET RCF
($)   GROUP RCF
($)   TERM LOAN
A1 ($)   TERM LOAN
A2 ($)   INITIAL
TERM LOAN
B1 ($)   ADDITIONAL
TERM LOAN
B1 ($)   ADDITIONAL
EURO TERM
LOAN B1 (€)   TERM LOAN
B2 ($)   TOTAL

DEUTSCHE BANK

    50,000,000.00     100,000,000.00     166,666,666.67     166,666,666.67    
167,500,000.00     210,500,000.00     200,000,000.00     165,833,333.00  

CREDIT SUISSE

    50,000,000.00     100,000,000.00     166,666,666.67     166,666,666.67    
167,500,000.00     —       —       165,833,333.00  

JP MORGAN

    50,000,000.00     100,000,000.00     166,666,666.67     166,666,666.67    
167,500,000.00     —       —       165,833,333.00  

TOTAL

  $ 150,000,000.00   $ 300,000,000.00   $ 500,000,000.00   $ 500,000,000.00   $
502,500,000.00   $ 210,500,000.00   € 200,000,000.00   $ 497,500,000.00  